SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
308
CAF 10-00832
PRESENT: SMITH, J.P., FAHEY, CARNI, LINDLEY, AND GORSKI, JJ.


IN THE MATTER OF LOKI C., WILLOW C.,
ANNASTASIA C., AND THOR C.
---------------------------------------                           ORDER
CATTARAUGUS COUNTY DEPARTMENT OF SOCIAL
SERVICES, PETITIONER-RESPONDENT;

RONNIE C., RESPONDENT,
AND CAROL C., RESPONDENT-APPELLANT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR RESPONDENT-APPELLANT.

STEPHEN J. RILEY, OLEAN, FOR PETITIONER-RESPONDENT.

SCHAVON R. MORGAN, ATTORNEY FOR THE CHILDREN, MACHIAS, FOR LOKI C.,
WILLOW C., ANNASTASIA C., AND THOR C.


     Appeal from an order of the Family Court, Cattaraugus County
(Michael L. Nenno, J.), entered March 15, 2010 in a proceeding
pursuant to Family Court Act article 10. The order, among other
things, continued the placement of the children with petitioner until
the completion of the next permanency hearing.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Giovanni K. [appeal No. 1.], 62 AD3d
1242, 1243, lv denied 12 NY3d 715).




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court